COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia


ALPINE CONSTRUCTION CORPORATION AND
 NORTHERN INSURANCE COMPANY OF NEW YORK
                                         MEMORANDUM OPINION *
v.         Record No. 2519-96-2       BY JUDGE JOSEPH E. BAKER
                                            JUNE 3, 1997
GENE N. DANDRIDGE, JR.,
 MILLINER BROTHERS EXCAVATING,
 JAMES R. AND DORIS W. HAWKINS AND
 UNINSURED EMPLOYER'S FUND

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Donald S. Elmore; Elmore & Elmore, on
           brief), for appellants.

           Louis D. Snesil (McDonald & Snesil, P.C., on
           brief), for appellee Gene N. Dandridge, Jr.

           Graham T. Jennings, Jr. (Graham T. Jennings,
           Jr., P.C., on brief), for appellee Milliner
           Brothers Excavating.

           Robert L. Flax for appellees James R. and
           Doris W. Hawkins.

           Christopher D. Eib, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General; Richard L. Walton, Jr., Senior
           Assistant Attorney General; John J. Beall,
           Jr., Senior Assistant Attorney General, on
           brief), for appellee Uninsured Employer's
           Fund.



     As the parties are fully conversant with the facts contained

in the record, we need not repeat them.   Finding no error, for

the reasons set forth in the commission's opinion issued on

September 10, 1996, we affirm the decision of the commission.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Accordingly, this case is remanded to the commission for

such further implementation of its order as may be necessary to

its award.

                                                        Affirmed.




                              - 2 -